         Case 7:10-cr-00586-KMK Document 254 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA,

         v.                                                       10-CR-586 (KMK)

    KARRIEM BARROW,                                                     ORDER

                                Defendant.


KENNETH M. KARAS, United States District Judge:

        Defendant, currently incarcerated in the Metropolitan Detention Center in Brooklyn, New

York, brings a Motion under Rule 33 for a New Trial. Based on the Oral Argument held on

October 20, 2020, the Court is converting Defendant’s Rule 33 Motion to a Motion under

28 U.S.C. § 2255 to vacate, set aside, or correct his sentence pursuant to a Joint Letter filed by

the Parties. (See Dkt. No. 253.)

        In light of the oral ruling for the reasons set forth on the record during the October 20,

2020 hearing, which found Defendant’s trial counsel ineffective, the Court grants Defendant’s

28 U.S.C. § 2255 Motion and corrects his sentence from 20 years on Counts 1 and 2 and life for

Counts 3-18 to 25 years for Counts 1-18 to run concurrently.1 The additional aspects of

Defendant’s sentence such as supervised release, special assessment, and restitution remain the

same. The Clerk of the Court is respectfully directed to terminate the pending Motions, (Dkt.

Nos. 214, 235).


SO ORDERED.



1
 The Parties agreed at Oral Argument that the Government’s plea offer was a 25-year statutory
maximum. As such, because this Court has deemed trial counsel ineffective, the Court corrects
his sentence and imposes the sentence to which the Defendant would have pled to.
         Case 7:10-cr-00586-KMK Document 254 Filed 12/08/20 Page 2 of 2




Dated:   December 8, 2020
         White Plains, New York

                                               KENNETH M. KARAS
                                              United States District Judge
